On January 13, 2016, the Court heard oral argument on the application for leave to appeal the September 25, 2014 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to appeal, we affirm on alternate grounds the result reached by the Court of Appeals in affirming the Michigan Public Service Commission’s (MPSC) determination that the appellant was not allowed to recover the cost of purchasing NOx allowances. The exception to the $1 million recovery limit provided in MCL 460.6a(8) applies to “costs that are incurred due to changes in federal or state environmental laws or regulations that are implemented” after the effective date of the statute, which was October 6, 2008. Here, the MPSC correctly concluded that no change in state law took place after October 6, 2008, because no statute was enacted and no rule was promulgated after that date. Because there had been no change in the law, the exception to the recovery limit was simply inapplicable. We therefore vacate that part of the Court of Appeals judgment in Docket No. 305066 regarding the meaning of the term “implemented.” Given that there was no change in the law, there was no need for the panel to resolve that issue. In all other respects, leave to appeal is denied, because we are not persuaded that the remaining question presented should be reviewed by this Court.